Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: ¶ [0019], Lines 5-6; reads “upgrade to the second class user to the first class user” and should read --upgrade from the second class user to the first class user--.  Appropriate correction is required.
Claim Objections
Claim 14 is objected to because of the following informalities:  Line four reads “distribute second set percentage” and should read –distribute a second set percentage--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10 and 17 and their Dependent Claims 2-9, 11-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims lacks a proper description for the beginning of the fundraising process.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to claim an abstract idea without significantly more.
Regarding Step 1 of 101 Analysis.
Claims 1-9 are directed to a crowd fundraising social network system with a requirement to pay forward a donation to at least one other fundraising effort to qualify to receive funds for the initiative applying for funding.  Therefore, Claims 1-9 are within at least one of the four statutory categories (i.e. machine).  Claims 10-16 are directed to a crowd fundraising social network system that further defines the threshold of the requirement to pay forward a donation to at least one other fundraising effort to establish the amount of funding the initiative applying for funding qualifies to receive. Therefore, Claims 10-16 are within at least one of the four statutory categories (i.e. machine).  Claims 17-20 are directed to a method for operating a crowd fundraising social network system, therefore, Claims 17-20 are within at least one of the four (i.e. process).
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.

Under Prong 1, it is determined whether the claim recites a judicial exception (YES).
The exemplary Claims 10-16 recite limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
Claim 10, A crowd fundraising social network system comprising:
a server; and
a plurality of devices in communication with said server and having respective users; said server configured to
provide a fundraising social network, the respective users being members in the fundraising social network,
receive a given donation for a given fundraising effort within the fundraising social network, 
the given fundraising effort being connected to at least one other fundraising effort, 
the given fundraising effort having a given initial posting user, and the at least one other fundraising effort having at least one other initial posting user,
define a threshold prior donation value by the given initial posting user based upon an accumulated donation value by the given initial posting user to an initial fundraising effort, and
distribute the given donation between the given fundraising effort and the at least one other fundraising effort based upon a given qualifying donation value for the given initial posting user and at least one other qualifying donation value of the at least one other initial posting user, the given qualifying donation value comprising the threshold prior donation value by the given initial posting user.
Claim 11, The crowd fundraising social network system of claim 10 wherein when the given donation is greater than the given qualifying donation value, said server is configured to distribute a first set percentage of the given qualifying donation value to the given fundraising effort.
Claim 12, The crowd fundraising social network system of claim 11 wherein said server is configured to distribute the given donation minus the first set percentage of the given qualifying donation value to the at least one other fundraising effort based upon the at least one other qualifying donation value of the at least one other initial posting user.
Claim 13, The crowd fundraising social network system of claim 12 wherein subsequent to distribution of the given donation minus the first set percentage of the given qualifying donation value to the at least one other fundraising effort, if there exists an excess amount, then distribute the excess amount to at least one multi-degree connected fundraising effort.
Claim 14, The crowd fundraising social network system of claim 13 wherein when the given donation is less than the given qualifying donation value, said server is configured to distribute second set percentage of the given donation to the given fundraising effort
Claim 15, The crowd fundraising social network system of claim 14 wherein said server is configured to distribute the given donation minus the second set percentage of the given donation to the at least one other fundraising effort based upon the at least one other qualifying donation value of the at least one other initial posting user.
Claim 16, The crowd fundraising social network system of claim 15 wherein subsequent to distribution of the given donation minus the second set percentage of the given donation to the at least one other fundraising effort, if there exists an excess amount, then distribute the excess amount to at least one multi-degree connected fundraising effort.
The MPEP addresses the instant case with clear guidance in two areas:
2106.04(a)(2) Abstract Idea Groupings
First - I. A. MATHEMATICAL RELATIONSHIPS
Examples of mathematical relationships recited in a claim include: 
i.   a relationship between reaction rate and temperature, which relationship can be expressed in the form of a formula called the Arrhenius equation, Diamond v. Diehr; 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981);  
ii.   a conversion between binary coded decimal and pure binary, Benson, 409 U.S. at 64, 175 USPQ at 674;  
iii.   a mathematical relationship between enhanced directional radio activity and antenna conductor arrangement (i.e., the length of the conductors with respect to the operating wave length and the angle between the conductors), Mackay Radio & Tel. Co. v. Radio Corp. of America, 306 U.S. 86, 91, 40 USPQ 199, 201 (1939) (while 
iv.   organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721.  
Second - II. CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
fundamental economic principles or practices (including hedging, insurance, and mitigating risk)
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)
First, addressing the MATHEMATICAL RELATIONSHIPS under MPEP 2106.04(a)(2) I.A., Claims 10-16 limitations (indicated by the underlined text in the limitations in ¶ 9 above):  the at least one other fundraising effort having at least one other initial posting user, based upon an accumulated donation value, and minus the first set percentage of the given qualifying donation value, are a few of the many examples of the application of mathematical relationships used to organize and manipulate information through mathematical correlations to manage the tracking and monitoring the fundraising efforts of the campaigns in the invention.
Second, the CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY under MPEP 2106.04(a)(2) II., is considered, Claims 10-16 limitations (indicated by the bold text in the limitations in ¶ 9 above): receive a given donation for a given fundraising effort, define a threshold prior donation value, and distribute the given donation…....to the at least one other fundraising effort……..of the at least one other initial posting user, are a few of the many examples of the application of certain methods of human activities of commercial or legal interactions, in the form of contracts, to attract users to invest into other fundraising efforts toward the goal of obtaining support for their own fundraising efforts for the their campaigns.
Under Prong 2, it is determined whether the claim recites additional elements that
integrate the exception into a practical application of the exception. This judicial exception is
not integrated into a practical application (NO).
Claims 10-16 do not recite additional elements beyond the judicial exceptions.  The claims recites no hardware or software or any indication that the parts in the system are performed in a technological environment, other than a generic computer system to calculate 
Additionally, the claimed elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Instead, this invention is merely implementing this abstract idea on generic computers and applying it to determine a health score of properties, which can then be improved through maintenance actions. See: MPEP § 2106.04(d)(I)
Accordingly, the judicial exception is not integrated into a practical application.
Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception. The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO).
The claim does not recite additional elements beyond the judicial exception(s). The claims recites no hardware or software or any indication that the steps of the method are performed in a technological environment, other than to collect and distribute fundraising qualified donations to multiple campaigns, which are mere instructions to implement an abstract idea on a computer, thereby being insufficient to amount to significantly more than the judicial exception.
The analysis above applies to all statutory categories of invention, so system Claim 1, and dependent Claims 2-9 and method Claim 17 and dependent Claims 18-20 are also rejected under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
Claim 1-8 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Harvilicz et al (US 20130226688, hereafter “Harvilicz”) further in view of Ezumba (US 20160225037, hereafter “Ezumba”).
 Re. Claim 1, Harvilicz teaches A crowd fundraising social network system comprising (¶ 26, Lines 12-15; Unlike other crowdfunding websites, however, the crowd funding system 100 utilities and intricate checkout or shopping cart 122 that allows pledgers to pledge or donate money, items, or services to fund a project):
Harvilicz teaches a server (¶ 87, Lines 12-14; The computer 1100 may be a conventional computer, a distributed computer, a web server, a file server, or any other type of computer.); and
Harvilicz teaches a plurality of devices in communication with said server and having respective users (¶ 97; Furthermore, computers and other related electronic devices can 
said server configured to
Harvilicz teaches provide a fundraising social network, the respective users being members in the fundraising social network (¶ 5, Lines 1-4; The present invention is a system and method for providing a request engine in the form of a social network environment via the Internet to allow users to browse a catalog of projects generated by other users,),
Harvilicz does not teach receive a given donation for a given fundraising effort within the fundraising social network, the given fundraising effort being connected to at least one other fundraising effort,
However Ezumba does teach receive a given donation for a given fundraising effort within the fundraising social network, the given fundraising effort being connected to at least one other fundraising effort
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Harvilicz’s crowd funding system in an invented way to help campaigns get extra help based on the algorithmic score of each campaign page, and advertise campaigns even when they lack funds to do so and allow willing 3rd parties to help campaigns reach their goal while getting compensated for efforts. (Ezumba, ¶ 30, Lines 5-9).
Harvilicz further teaches the given fundraising effort having a given initial posting user, and the at least one other fundraising effort having at least one other initial posting user
Harvilicz further teaches distribute the given donation between the given fundraising effort and the at least one other fundraising effort based upon a given qualifying donation value for the given initial posting user, the given qualifying donation value comprising a threshold prior donation value by the given initial posting user (¶ 6, This request engine is managed by a complicated shopping cart system with several unique attributes required to accommodate the "give-to-get" business method described above. Typical shopping cart systems facilitate the purchase of one or multiple items and accommodating coupons, but here, in addition to the typical shopping cart system, a number of technical and design challenges had to be overcome to accommodate for the conditional nature of the purchase, the transfer of funds from one user to many others.).
Re. Claim 2, Harvilicz and Ezumba teach The crowd fundraising social network system of Claim 1 , Ezumba further teaches wherein said server is configured to distribute the given donation between the given fundraising effort and the at least one other fundraising effort based upon at least one other qualifying donation value of the at least one other initial posting user (Claim 9, Process where the crowdfunding portal payment system automatically or manually splits donations raised between a beneficiary and a fundraiser based on a percentage arrangement for a campaign or project by the project creator or portal., the examiner considers the third-party fundraiser is acting as a fundraising effort, in support of the beneficiary).
Re. Claim 3, Harvilicz and Ezumba teach The crowd fundraising social network system of claim 2 Ezumba further teaches wherein when the  given donation is greater than the given qualifying donation value, said server is configured to distribute a first set percentage of the given qualifying donation value to the given fundraising effort (¶ 49, Line 5 - ¶ 50, Line 3; This to pool of money (POM) is used to fund crowdfunding projects or campaigns on its portal or websites periodically, based on needs such as project or campaign being partially funded, failed to fund or noteworthy ideas. [0050] Note Periodically meaning; set daily intervals, monthly intervals, quarterly intervals, biannual intervals, or annual intervals.).
Re. Claim 4, Harvilicz and Ezumba teach The crowd fundraising social network system of claim 3 Ezumba further teaches wherein said server is configured to distribute the given donation minus the first set percentage of the given qualifying donation value to the at least one other fundraising effort based upon the at least one other qualifying donation value of the at least one other initial posting user (¶ 49, Lines 1-5; A crowdfunding portal or fundraising website will create a POM or a general fund, generated from donors contributions to POM and a percentage of donations or money received by individual crowdfunding projects or campaigns on it portal or websites., the examiner considers the percent of donations received by the POM are used to fund the project of the at least one initial posting user).
Re. Claim 5, Harvilicz and Ezumba teach The crowd fundraising social network system of claim 4 Ezumba further teaches wherein subsequent to distribution of the given donation minus the first set percentage of the given qualifying donation value to the at least one other fundraising effort, if there exists an excess amount, then distribute the excess amount to at least one multi-degree connected fundraising effort (¶ 49, Lines 5-9; This to POM is used to fund crowdfunding projects or campaigns on its portal or websites periodically, based on needs such as project or campaign being partially funded, failed to fund or noteworthy ideas., and ¶ 67; 
Re. Claim 6, Harvilicz and Ezumba teach The crowd fundraising social network system of claim 5 Ezumba further teaches wherein when the given donation is less than the given qualifying donation value, said server is configured to distribute a second set percentage of the given donation to the given fundraising effort (¶ 49, Line 5 - ¶ 50, Line 3; This to pool of money (POM) is used to fund crowdfunding projects or campaigns on its portal or websites periodically, based on needs such as project or campaign being partially funded, failed to fund or noteworthy ideas. [0050] Note Periodically meaning; set daily intervals, monthly intervals, quarterly intervals, biannual intervals, or annual intervals., examiner notes that the POM process of Claim 3 will repeat at the next POM period.).
Re. Claim 7, Harvilicz and Ezumba teach The crowd fundraising social network system of claim 6 Ezumba further teaches wherein said server is configured to distribute the given donation minus the second set percentage of the given donation to the at least one other fundraising effort based upon the at least one other qualifying donation value of the at least one other initial posting user (¶ 49, Lines 1-5; A crowdfunding portal or fundraising website will create a POM or a general fund, generated from donors contributions to POM and a percentage of donations or money received by individual crowdfunding projects or campaigns on it portal or websites., the examiner considers the percent of donations received by the POM are used to fund the project of the at least one initial posting user, in this case at the second set percentage).
Re. Claim 8, Harvilicz and Ezumba teach The crowd fundraising social network system of claim 7 Ezumba further teaches wherein subsequent to distribution of the given donation minus the second set percentage of the given donation to the at least one other fundraising effort, if there exists an excess amount, then distribute the excess amount to at least one multi-degree connected fundraising effort
Re. Claim 17, Harvilicz teaches A method for operating a crowd fundraising social network system (¶ 1, Lines 1-2; The present invention relates to a system and method for funding projects., and ¶ 26, Lines 11-12; in the form of pledges or actual donations to fund the project, commonly referred to a crowdfunding.), the method comprising:
Harvilicz teaches operating a plurality of devices in communication with a server, the plurality of devices having respective users (¶ 97; Furthermore, computers and other related electronic devices can be remotely connected to either the LAN s or the WAN via a digital communications device, modem and temporary telephone, or a wireless link. It will be appreciated that the internet comprises a vast number of such interconnected networks, computers, and routers.);
Harvilicz teaches providing a fundraising social network, the respective users being members in the fundraising social network (¶ 5, Lines 1-4; The present invention is a system and method for providing a request engine in the form of a social network environment via the Internet to allow users to browse a catalog of projects generated by other users,);
Harvilicz does not teach receive a given donation for a given fundraising effort within the fundraising social network, the given fundraising effort being connected to at least one other fundraising effort,
However Ezumba does teach receive a given donation for a given fundraising effort within the fundraising social network, the given fundraising effort being connected to at least one other fundraising effort (Claim 9; Process where the crowdfunding portal payment system automatically or manually splits donations 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Harvilicz’s crowd funding system in an invented way to help campaigns get extra help based on the algorithmic score of each campaign page, and advertise campaigns even when they lack funds to do so and allow willing 3rd parties to help campaigns reach their goal while getting compensated for efforts. (Ezumba, ¶ 30, Lines 5-9).
Harvilicz further teaches the given fundraising effort having a given initial posting user, and the at least one other fundraising effort having at least one other initial posting user (¶ 5; The present invention is a system and method for providing a request engine in the form of a social network environment via the Internet to allow users to browse a catalog of projects generated by other users, where after contributing to fulfilling a request with a monetary gift to a requesting user, gifting users can create their own projects and publish them to the project catalog. These projects may be for any purpose but typical projects would revolve around worthy causes, such as business ventures, social needs, physical needs, financial needs, art projects and the like, where money is required to fulfill the project. In this way the requesting user must "give-to-get." ¶ 64; If users choose the give-to-get plan, they are taken to a step-by-step process that guides them through giving to an existing project 300 to satisfy a programmatically set conditional 
Harvilicz further teaches distributing the given donation between the given fundraising effort and the at least one other fundraising effort based upon a given qualifying donation value for the given initial posting user, the given qualifying donation value comprising a threshold prior donation value by the given initial posting user (¶ 6, This request engine is managed by a complicated shopping cart system with several unique attributes required to accommodate the "give-to-get" business method described above. Typical shopping cart systems facilitate the purchase of one or multiple items and accommodating coupons, but here, in addition to the typical shopping cart system, a number of technical and design challenges had to be overcome to accommodate for the conditional nature of the purchase, the transfer of funds from one user to many others.).
Re. Claim 18, Harvilicz and Ezumba teach The method of claim 17 Ezumba further teaches further comprising distributing the given donation between the given fundraising effort and the at least one other fundraising effort based upon at least one other qualifying donation value of the at least one other initial posting user
Re. Claim 19, Harvilicz and Ezumba teach The method of claim 18 Ezumba further teaches further comprising, when the given donation is greater than the given qualifying donation value, distributing a first set percentage of the given qualifying donation value to the given fundraising effort (¶ 49, Line 5 - ¶ 50, Line 3; This to pool of money (POM) is used to fund crowdfunding projects or campaigns on its portal or websites periodically, based on needs such as project or campaign being partially funded, failed to fund or noteworthy ideas. [0050] Note Periodically meaning; set daily intervals, monthly intervals, quarterly intervals, biannual intervals, or annual intervals.).
Re. Claim 20, Harvilicz and Ezumba teach The method of claim 19 Ezumba further teaches further comprising when the given donation is less than the given qualifying donation value, distributing a second set percentage of the given donation to the given fundraising effort (¶ 49, Line 5 - ¶ 50, Line 3; This to pool of money (POM) is used to fund crowdfunding projects or campaigns on its portal or websites periodically, based on needs such as project or campaign being partially funded, failed to fund or noteworthy ideas. [0050] Note Periodically meaning; set daily intervals, monthly intervals, quarterly intervals, biannual intervals, or annual intervals., examiner notes that the POM process of Claim 19 will repeat at the next POM period.).
Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Harvilicz et al (US 20130226688, hereafter “Harvilicz”) further in view of Ezumba (US 20160225037, hereafter “Ezumba”) further in view of Blass (US 20190147505, hereafter “Blass”).
Re. Claim 9, Harvilicz and Ezumba teach The crowd fundraising social network system of claim 1, however, Harvilicz and Ezumba do not teach wherein said server is configured to define the threshold prior donation value by the given initial posting user based upon an accumulated donation value by the given initial posting user to an initial fundraising effort.
However Blass teaches wherein said server is configured to define the threshold prior donation value by the given initial posting user based upon an accumulated donation value by the given initial posting user to an initial fundraising effort (¶ 44, Lines 144-149; wherein the online electronic computer displayable cumulative value is computed by at least one or more of: at least one threshold, a giving total, a frequency, or at least one particular time period can include at least one or more of: a day, a week, a month, a year, or a total time period;).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Harvilicz and Ezumba’s crowd funding system to the guide the fundraising service provider disburses the at least a portion of donations to at least one of a donee, the initiator, and/or the beneficiary. (Blass, ¶ 24, Lines 2-4).
Re. Claim 10, Harvilicz teaches A crowd fundraising social network system comprising (¶ 26, Lines 12-15; Unlike other crowdfunding websites, however, the crowd funding system 100 utilities and intricate checkout or shopping cart 122 that allows pledgers to pledge or donate money, items, or services to fund a project):
Harvilicz teaches a server
Harvilicz teaches a plurality of devices in communication with said server and having respective users (¶ 97; Furthermore, computers and other related electronic devices can be remotely connected to either the LAN s or the WAN via a digital communications device, modem and temporary telephone, or a wireless link. It will be appreciated that the internet comprises a vast number of such interconnected networks, computers, and routers.); said server configured to
Harvilicz teaches provide a fundraising social network, the respective users being members in the fundraising social network (¶ 5, Lines 1-4; The present invention is a system and method for providing a request engine in the form of a social network environment via the Internet to allow users to browse a catalog of projects generated by other users,),
Harvilicz does not teach receive a given donation for a given fundraising effort within the fundraising social network, the given fundraising effort being connected to at least one other fundraising effort, 
However Ezumba does teach receive a given donation for a given fundraising effort within the fundraising social network, the given fundraising effort being connected to at least one other fundraising effort (Claim 9; Process where the crowdfunding portal payment system automatically or manually splits donations raised between a beneficiary and a fundraiser based on a percentage arrangement for a campaign or project by the project creator or portal., the examiner considers the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Harvilicz’s crowd funding system in an invented way to help campaigns get extra help based on the algorithmic score of each campaign page, and advertise campaigns even when they lack funds to do so and allow willing 3rd parties to help campaigns reach their goal while getting compensated for efforts. (Ezumba, ¶ 30, Lines 5-9).
Harvilicz further teaches the given fundraising effort having a given initial posting user, and the at least one other fundraising effort having at least one other initial posting user (¶ 5; The present invention is a system and method for providing a request engine in the form of a social network environment via the Internet to allow users to browse a catalog of projects generated by other users, where after contributing to fulfilling a request with a monetary gift to a requesting user, gifting users can create their own projects and publish them to the project catalog. These projects may be for any purpose but typical projects would revolve around worthy causes, such as business ventures, social needs, physical needs, financial needs, art projects and the like, where money is required to fulfill the project. In this way the requesting user must "give-to-get." ¶ 64; If users choose the give-to-get plan, they are taken to a step-by-step process that guides them through giving to an existing project 300 to satisfy a 
Harvilicz and Ezumba do not teach define a threshold prior donation value by the given initial posting user based upon an accumulated donation value by the given initial posting user to an initial fundraising effort, 
However Blass teaches define a threshold prior donation value by the given initial posting user based upon an accumulated donation value by the given initial posting user to an initial fundraising effort (¶ 44, Lines 144-149; wherein the online electronic computer displayable cumulative value is computed by at least one or more of: at least one threshold, a giving total, a frequency, or at least one particular time period can include at least one or more of: a day, a week, a month, a year, or a total time period;).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Harvilicz and Ezumba’s crowd funding system to the guide the fundraising service provider disburses the at least a portion of donations to at least one of a donee, the initiator, and/or the beneficiary. (Blass, ¶ 24, Lines 2-4), and
Harvilicz further teaches distribute the given donation between the given fundraising effort and the at least one other fundraising effort based upon a given qualifying donation value for the given initial posting user and at least one other qualifying donation value of the at least one other initial posting user, the given qualifying donation value comprising the threshold prior donation value by the given initial posting user (¶ 6, This request engine is managed by a complicated shopping cart system with several unique attributes required to accommodate the "give-to-get" business method described above. Typical shopping cart systems facilitate the purchase of one or multiple items and accommodating coupons, but here, in addition to the typical shopping cart system, a number of technical and design challenges had to be overcome to accommodate for the conditional nature of the purchase, the transfer of funds from one user to many others.).
Re. Claim 11, Harvilicz, Ezumba and Blass teach The crowd fundraising social network system of claim 10 Ezumba further teaches wherein when the given donation is greater than the given qualifying donation value, said server is configured to distribute a first set percentage of the given qualifying donation value to the given fundraising effort (¶ 49, Line 5 - ¶ 50, Line 3; This to pool of money (POM) is used to fund crowdfunding projects or campaigns on its portal or websites periodically, based on needs such as project or campaign being partially funded, failed to fund or noteworthy ideas. [0050] Note Periodically meaning; set daily intervals, monthly intervals, quarterly intervals, biannual intervals, or annual intervals.).
Re. Claim 12, Harvilicz, Ezumba and Blass teach The crowd fundraising social network system of claim 11 Ezumba further teaches wherein said server is configured to distribute the given donation minus the first set percentage of the given qualifying donation value to the at least one other fundraising effort based upon the at least one other qualifying donation value of the at least one other initial posting user (¶ 49, Lines 1-5; A crowdfunding portal or fundraising website will create a POM or a general fund, generated from donors contributions to POM and a percentage of donations or money received by individual crowdfunding projects or campaigns on it portal or websites., the examiner considers the percent of donations received by the POM are used to fund the project of the at least one initial posting user).
Re. Claim 13, Harvilicz, Ezumba and Blass teach The crowd fundraising social network system of claim 12 Ezumba further teaches wherein subsequent to distribution of the given donation minus the first set percentage of the given qualifying donation value to the at least one other fundraising effort, if there exists an excess amount, then distribute the excess amount to at least one multi-degree connected fundraising effort
Re. Claim 14, Harvilicz, Ezumba and Blass teach The crowd fundraising social network system of claim 13 Ezumba further teaches wherein when the given donation is less than the given qualifying donation value, said server is configured to distribute second set percentage of the given donation to the given fundraising effort (¶ 49, Line 5 - ¶ 50, Line 3; This to pool of money (POM) is used to fund crowdfunding projects or campaigns on its portal or websites periodically, based on needs such as project or campaign being partially funded, failed to fund or noteworthy ideas. [0050] Note Periodically meaning; set daily intervals, monthly intervals, quarterly intervals, biannual intervals, or annual intervals., examiner notes that the POM process of Claim 11 will repeat at the next POM period.).
Re. Claim 15, Harvilicz, Ezumba and Blass teach The crowd fundraising social network system of claim 14 Ezumba further teaches wherein said server is configured to distribute the given donation minus the second set percentage of the given donation to the at least one other fundraising effort based upon the at least one other qualifying donation value of the at least one other initial posting user (¶ 49, Lines 1-5; A crowdfunding portal or fundraising website will create a POM or a general fund, generated from donors contributions to POM and a percentage of donations or money received by individual crowdfunding projects or campaigns on it portal or websites., the examiner considers the percent of donations received by the POM are used to fund the project of the at least one initial posting user, in this case at the second set percentage).
Re. Claim 16, Harvilicz, Ezumba and Blass teach The crowd fundraising social network system of claim 15 Ezumba further teaches wherein subsequent to distribution of the given donation minus the second set percentage of the given donation to the at least one other fundraising effort, if there exists an excess amount, then distribute the excess amount to at least one multi-degree connected fundraising effort (¶ 49, Lines 5-9; This to POM is used to fund crowdfunding projects or campaigns on its portal or websites periodically, based on needs such as project or campaign being partially funded, failed to fund or noteworthy ideas., and ¶ 67; Step 5 collects feedback and instructions from step 4. on chosen projects that it will then deposit funds to either partially fund or fully fund the campaign or project., and ¶ 98-104; An algorithm is used to generate a score in step 25 at any given time for each project or campaign, you can think of it like a credit score for project or campaigns. [0099] These algorithm calculations are based on these variables: [0100] 1. Percentage to project goal, [0101] 2. Project Ratings, [0102] 3. Social share count, [0103] 4. Social verification, [0104] 5. Number of days project has been live on web-site, examiner notes that the POM process will automatically distribute the periodic funding based on evaluation parameters that will align the distribution to the multi-degreed fundraising efforts, in this case at the second set percentage).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE EDWARD DUNNING JR whose telephone number is (469)295-9281.  The examiner can normally be reached on 7:30 - 4:30 CST Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Florian “Ryan” Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.E.D./Examiner, Art Unit 3627                                                                                                                                                                                           
/JAN P MINCARELLI/Primary Examiner, Art Unit 3627